Ames, J.
The instructions given to the jury were carefully guarded, and appear to have been in exact conformity with the well-established rule in cases of this kind. The rulings requested by the defendant assume that he would have the right, without the consent of the other party to the contract, to break *150off the engagement, without the liability to make any compensation or indemnity, if he should come to the conclusion that the proposed marriage would not tend to the happiness of both parties. This proposition is equivalent to saying that the defendant has the right to recede from the contract, if he should be disinclined to fulfil it. The instructions requested were therefore properly refused, in the form in which they were presented; and, so far as they were given, they were suitably qualified.
The rule of damages, as given by the judge, was in conformity to repeated decisions of this court in similar cases. Boynton v. Kellogg, 3 Mass. 189. Wightman v. Coates, 15 Mass. 1. Harrison v. Swift, 13 Allen, 144. Grant v. Willey, 101 Mass. 356. At the request of the defendant, the jury were cautioned not to assume that the plaintiff’s association with the defendant had prevented her from forming any other marriage alliance or engagement. Kxceptions overruled.